Citation Nr: 1309433	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has since moved to New Jersey and the Newark RO now has jurisdiction of this case.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2012.  Statements by the Veteran at his hearing could be construed as a claim for a total disability rating based on individual unemployability.  This matter has not been adjudicated by the RO and is referred to the RO for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This virtual file includes additional relevant documents, including a transcript of the December 2012 hearing.  These documents have been reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran indicated that he was receiving regular treatment for this disability at the East Orange VA medical center and the James J. Howard VA outpatient clinic in Newark, New Jersey.  Currently, the claims file does not contain these records.  The most recent VA treatment records are dated October 2010 and are from Texas.  There are no records in evidence dated after the Veteran's relocation to New Jersey.  As such, these records must be obtained and associated with the claims folder.

Additionally, the Veteran stated that he had undergone a VA medical examination in May 2012.  The claims file contains the request for that examination, but no its report.  Again, this record must be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA medical records dated after October 2010, including records from the East Orange VA medical center and the James J. Howard VA outpatient clinic in Newark, New Jersey.

These records should include the May 2012 VA examination report.  If not, the Veteran should be afforded a VA examination to determine the current severity of his diabetes mellitus with erectile dysfunction.  The examination should specify whether or not the Veteran has penile deformity (as a manifestation of erectile dysfunction).  The examiner should specify whether diabetes mellitus requires the regulation of activities, and whether diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization (and if so the frequency of the hospitalizations) and/or progressive loss of weight or strength.  

2.   Thereafter, the RO/AMC should readjudicate the claim, in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

